UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 29, 2013 Date of Report (Date of earliest event reported) First Federal Bancshares of Arkansas,Inc. (Exact name of registrant as specified in its charter) Arkansas 0-28312 71-0785261 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1401 Highway 62-65 North, Harrison, Arkansas (Address of principal executive offices) (Zip Code) (870) 741-7641 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders (the “ Annual Meeting ”) of First Federal Bancshares of Arkansas, Inc. (the “ Company ”) was held on May 29, 2013. Matters voted on by shareholders included (i) the election of directors to the Company’s Board of Directors, (ii) approval, on a non-binding advisory basis, of the compensation of the Company's named executive officers, (iii) recommendation, on a non-binding advisory basis, of the frequency of future advisory votes on executive compensation, and (iv) ratification of the Audit Committee’s appointment of BKD,LLP as the Company’s independent registered public accounting firm for the year ending December31, 2013. The final voting results of the shareholders’ votes are reported below. (i) The following directors were elected by the indicated votes: Directors Votes For Votes Against Votes Abstained Broker Non-Votes Richard N. Massey W. Dabbs Cavin K. Aaron Clark Frank Conner Scott T. Ford G. Brock Gearhart John P. Hammerschmidt O. Fitzgerald Hill Christopher M. Wewers (ii) The compensation of the Company's named executive officers was approved (on a non-binding advisory basis) by the indicated votes: Votes For Votes Against Votes Abstained Broker Non-Votes (iii) Shareholders recommended (on a non-binding advisory basis) a frequency of every three years for future advisory votes on executive compensation by the indicated votes: Every Year Every Two Years Every Three Years Votes Abstained Broker Non-Votes Consistent with the shareholders’ vote on this matter, the Company’s Board of Directors has determined to hold an advisory vote on executive compensation every three years until the next required vote on the frequency of future advisory votes on executive compensation. (iv) The appointment of BKD, LLP as the Company’s independent registered public accounting firm for the year ending December31, 2013 was ratified by the indicated votes: Votes For Votes Against Votes Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FEDERAL BANCSHARES OFARKANSAS,INC. By: /s/ W. Dabbs Cavin Name: W. Dabbs Cavin Title: Chief Executive Officer Date: May 31, 2013
